     Case 3:19-cv-02303-JLS-DEB Document 28 Filed 02/09/21 PageID.374 Page 1 of 2



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DOLORES ROSALES,                                Case No.: 19-CV-2303 JLS (LL)
12                                  Plaintiff,
                                                     ORDER GRANTING PLAINTIFF’S
13   v.                                              PETITION FOR LEAVE OF COURT
                                                     AUTHORIZING HER TO LODGE
14   COUNTY OF SAN DIEGO; SHERIFF
                                                     EXHIBIT NO. 1 TO THE FIRST
     WILLIAM D. GORE; DEPUTY
15                                                   AMENDED COMPLAINT IN
     TERENCE YORK, an individual;
                                                     “VIDEO FORMAT”
16   DEPUTY BRANDON DELIMA, an
     individual; DEPUTY EVAN
17                                                   (ECF No. 26)
     MCCORMICK, an individual, DEPUTY
18   NICHOLAS ADAMS, an individual;
     DEPUTY ERIC COTTRELL, JR., an
19
     individual, DEPUTY CARL FIELSTRA,
20   an individual; DEPUTY BRIAN
     SCHAEFER, an individual; DEPUTY
21
     CHRISTOPHER PEREZ, an individual;
22   SERGEANT DWAIN WASHINGTON,
     an individual, DEPUTY RONALD
23
     BUSHNELL, an individual; DEPUTY
24   STEVEN FEALY, an individual;
     DEPUTY SCOTT ROSALL, an
25
     individual; and DOES 1 through 50,
26   inclusive,
27                               Defendants.
28

                                                 1
                                                                           19-CV-2303 JLS (LL)
     Case 3:19-cv-02303-JLS-DEB Document 28 Filed 02/09/21 PageID.375 Page 2 of 2



1          Presently before the Court is Plaintiff Dolores Rosales’s Petition for Leave of Court
2    Authorizing Her to Lodge Exhibit No. 1 to the First Amended Complaint in “Video
3    Format” (“Mot.,” ECF No. 26). Because Exhibit No. 1 to her First Amended Complaint
4    (“FAC”) is a video, Plaintiff is unable to file the exhibit electronically through the
5    electronic court filing (“ECF”) system. See id. at 2. Plaintiff notes that her counsel reached
6    out to Defendants’ counsel on February 2, 2021, seeking a stipulation to her lodgment
7    request, but that “Meet & Confer is still ongoing.” Id. Nonetheless, Defendant has not
8    filed any opposition to Plaintiff’s Motion.
9          Accordingly, good cause appearing, the Court GRANTS the Motion. Plaintiff
10   SHALL LODGE a universal serial bus (“USB”) drive containing Exhibit 1 to her FAC,
11   SHALL PROVIDE a courtesy copy of the USB drive to the Court, and SHALL SERVE
12   each Defendant with a copy of the USB drive pursuant to Federal Rule of Civil Procedure
13   4.
14         IT IS SO ORDERED.
15   Dated: February 9, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                  19-CV-2303 JLS (LL)
